Citation Nr: 9906896	
Decision Date: 03/15/99    Archive Date: 03/24/99

DOCKET NO.  94-32 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a neck disability.

2.  Entitlement to service connection for a disability 
manifested by chest pain.

3.  Entitlement to service connection for residuals of a knee 
injury.

4.  Entitlement to service connection for residuals of a left 
ankle injury.

5.  Entitlement to service connection for residuals of a 
right hand injury.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from July 1972 through 
August 1992.  This matter came before the Board of Veterans' 
Appeals (Board) on appeal from a May 1993 rating decision by 
the New Orleans, Louisiana, Regional Office (RO), which, in 
part, denied service connection for defective hearing, 
residuals of a facial mole excision, 
epididymitis/prostatitis, a headache disorder, a neck 
disability, a disability manifested by chest pain, residuals 
of a knee injury, a hemorrhoidal disability, and residuals of 
a left ankle injury.  He subsequently appealed a May 1994 
rating decision that denied service connection for residuals 
of a right hand injury.  A hearing before a traveling Board 
Member, sitting at the RO, was held in June 1996.

In a July 1997 decision, the Board granted service connection 
for residuals of a facial mole excision and denied service 
connection for defective hearing (issues which are therefore 
moot); and remanded to the RO the remaining issues of service 
connection for epididymitis/prostatitis, a headache disorder, 
a neck disability, a disability manifested by chest pain, 
residuals of a knee injury, a hemorrhoidal disability, 
residuals of a left ankle injury, and residuals of a right 
hand injury.  In a July 1998 implementing rating decision, 
the RO granted service connection for residuals of a facial 
mole excision.  Additionally, that rating decision granted 
service connection for epididymitis/prostatitis, a headache 
disorder, and a hemorrhoidal disability (issues which are 
therefore moot); and denied service connection for a neck 
disability, a disability manifested by chest pain, residuals 
of a knee injury, residuals of a left ankle injury, and 
residuals of a right hand injury on the basis that these 
claims were not well grounded.  Accordingly, the Board will 
render a decision herein on the remaining issues of service 
connection for a neck disability, a disability manifested by 
chest pain, residuals of a knee injury, residuals of a left 
ankle injury, and residuals of a right hand injury.  


FINDINGS OF FACT

1.  It has not been shown, by competent evidence, that 
appellant has chronic neck disability, a disability 
manifested by chest pain, residuals of a knee injury, and 
residuals of a left ankle injury related to service.  

2.  It is more likely than not that appellant has residuals 
of a right hand injury related to service.


CONCLUSIONS OF LAW

1.  Appellant has not submitted evidence of well-grounded 
claims for entitlement to service connection for a neck 
disability, a disability manifested by chest pain, residuals 
of a knee injury, and residuals of a left ankle injury.  
38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991); 38 C.F.R. 
§ 3.303 (1998).  

2.  With resolution of reasonable doubt, residuals of a right 
hand injury were incurred in appellant's active service.  
38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 1991); 38 C.F.R. 
§ 3.303 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A threshold question to be answered is whether appellant has 
presented evidence of well-grounded claims with respect to 
the issues of service connection for chronic neck disability, 
a disability manifested by chest pain, residuals of a knee 
injury, and residuals of a left ankle injury.  A well-
grounded claim is one which is plausible, meritorious on its 
own, or capable of substantiation.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  In Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992), the United States Court of Veterans Appeals 
(Court) held that the appellant in that case had not 
presented a well-grounded claim as a matter of law.  The 
Court pointed out that "unlike civil actions, the Department 
of Veterans Affairs (previously the Veterans Administration) 
(VA) benefits system requires more than an allegation; the 
claimant must submit supporting evidence."  If a well-
grounded claim has not been presented, the appeal with 
respect to that issue must fail.  King v. Brown, 5 Vet. App. 
19, 21 (1993) held that "evidentiary assertions [by the 
veteran] must also be accepted as true for the purpose of 
determining whether the claim is well grounded.  Exceptions 
to this rule occur when the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion." 

It does not appear that appellant informed the VA of the 
existence of any specific competent evidence that would 
render the claims for service connection for chronic neck 
disability, a disability manifested by chest pain, residuals 
of a knee injury, and residuals of a left ankle injury well 
grounded.  See Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  
In Epps v. Brown, 9 Vet. App. 341, 344 (1996), the Court 
explained that "[t]he Robinette opinion held that 38 U.S.C. 
§ 5103(a) imposes an obligation upon the Secretary to notify 
an individual of what is necessary to complete the 
application in the limited circumstances where there is an 
incomplete application which references other known and 
existing evidence."  In Moore (Howard) v. Derwinski, 1 Vet. 
App. 401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991), the Court held that the claims were well 
grounded, where service medical records were missing but 
there was evidence of present disability.  However, in the 
instant case, even assuming that appellant's service medical 
records are incomplete, there is no competent evidence of 
present chronic neck disability, a disability manifested by 
chest pain, residuals of a knee injury, or residuals of a 
left ankle injury.  Although pursuant to the Board's July 
1997 remand, the RO sought additional service medical records 
and relevant post-service clinical records, this proved 
futile.  Therefore, to require the RO to again attempt to 
obtain any additional service medical records, or relevant 
post-service clinical records, that might exist would serve 
no useful purpose, with respect to these appellate issue.  
See also the June 1996 hearing transcript, at T.12-13, 15-17, 
wherein appellant testified he had not received any post-
service treatment for the claimed knee and left ankle 
disabilities.  

It should be added that with respect to these not well-
grounded service connection claims, appellant and his 
representative have been informed by the RO at various stages 
of the proceedings that the claims were denied, in part, due 
to the lack of clinical evidence indicating that chronic neck 
disability, a disability manifested by chest pain, residuals 
of a knee injury, and residuals of a left ankle injury were 
currently manifested.  See also, a June 1994 Statement of the 
Case and a July 1998 Supplemental Statement of the Case, 
which included provisions of law with respect to veterans' 
responsibility for filing a well-grounded claim and service 
connection principles requiring disease chronicity or 
continuity of symptomatology.  It is therefore apparent that 
they were knowledgeable regarding the necessity of competent 
evidence to support these claims.  Thus, it is concluded that 
appellant and his representative had notice of the type of 
information needed to support these claims.

In deciding the service connection appellate issues, the 
Board will consider applicable statutory and regulatory 
provisions, including the following:  Service connection for 
VA disability compensation purposes may be awarded for 
disability resulting from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  
Parenthetically, the provisions of 38 C.F.R. § 3.317 (1998) 
are not applicable, since appellant's service records do not 
reflect any Southwestern Asia service in support of Operation 
Desert Shield/Storm.

In pertinent part, for the showing of chronic disease in 
service, there are required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or diagnoses 
including the word "Chronic."  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumptive period) is not, in fact, shown to be 
chronic, or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).


I.  Service Connection for a Neck Disability

With respect to the service connection issue for a neck 
disability, appellant contends, in essence, that during 
service and subsequent thereto, he experienced neck stiffness 
related to stress.  The available service medical records 
reveal that in August 1975, he complained of neck stiffness 
and a sore throat.  A respiratory illness was assessed.  In 
June 1992, appellant's complaints included neck pain.  
Clinically, there was some cervical paraspinal muscle 
tenderness.  Mild musculoskeletal strain was assessed.  On 
November 1992 VA general medical examination, an x-ray of the 
cervical spine was negative.  Ranges of cervical spinal 
motion were recorded and described by the examiner as normal.  
Although these recorded measurements may be somewhat less 
than the "normal" ranges of cervical spinal motion listed 
in VA's Physicians Guide for Disability Evaluation 
Examinations, there is no competent evidence indicating that 
the ranges of cervical spinal motion recorded on that 
examination were in fact a "disability" (versus a normal 
variant).  Significantly, pursuant to the Board's July 1997 
remand, a VA examination was conducted in August 1997 to 
address these concerns.  On that August 1997 VA orthopedic 
examination, ranges of cervical spinal motion similar to 
those recorded on that prior examination were recorded and 
described by the examiner as normal.  Other clinical findings 
regarding the neck, including radiographic, were normal; and 
the diagnosis was "[n]o disease or abnormal condition of 
cervical spine or neck." 

Appellant's testimony at a June 1996 hearing on appeal has 
been considered.  During that hearing, at T.7 and 21, he 
testified that during service, he was treated for neck 
stiffness related to stress; and that he still experienced 
such episodes, with occasional neck "popping."  However, a 
current chronic neck disability has not been substantiated by 
any competent evidence.  Even assuming arguendo that he has a 
current chronic neck disability, he is not competent to opine 
as to the cause or etiology thereof, since that requires 
medical opinion beyond a lay person's competence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The Court, in Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992), held that, referring to the veteran in that case:

He apparently is of the belief that he is 
entitled to some sort of benefit simply 
because he had a disease or injury while 
on active service.  That, of course, is 
mistaken.  Congress specifically limits 
entitlement for service-connected disease 
or injury to cases where such incidents 
have resulted in a disability.  See 38 
U.S.C. § 1110 (formerly § 310).  In the 
absence of proof of a present disability 
there can be no valid claim.  Our perusal 
of the record in this case shows no claim 
of or proof of present disability.  
Rabideau v. Derwinski, 2 Vet. App. 141, 
143-44 (1992).

In Caluza v. Brown, 7 Vet. App. 498, 506 (1995), the Court 
stated, in pertinent part, that "in order for a claim to be 
well grounded, there must be competent evidence of current 
disability (a medical diagnosis)...; of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence)...; and of a nexus between the in-service injury or 
disease and the current disability (medical evidence)...."  

Thus, given the lack of competent clinical evidence showing 
that appellant has a current neck disability related to 
service, the claim for service connection for a chronic neck 
disability is not well grounded.  The claim is therefore 
denied.  38 U.S.C.A. § 5107(a).  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Grivois v. Brown, 6 Vet. App. 136, 139 
(1994).  See also, Edenfield v. Brown, 8 Vet. App. 384, 390 
(1995); and Wade v. West, 11 Vet. App. 302, 306 (1998).


II.  Service Connection for Disability Manifested by Chest 
Pain

With regards to the service connection issue for a disability 
manifested by chest pain, appellant contends, in essence, 
that during service, he experienced chest pain related to 
stress; and has had similar episodes subsequent to service.  
See also appellant's testimony at a June 1996 hearing on 
appeal, at T.7 and 20.  However, as to determining whether a 
chronic disability manifested by chest pain actually exists 
and its etiology, lay statements are not competent evidence 
with respect to medical causation; and appellant is not 
qualified to offer medical opinion or diagnosis.  Espiritu, 
supra.  

The available service medical records reveal that in March 
1980, appellant's complaints included chest pain.  
Electrocardiographic findings included normal sinus rhythm, 
marked sinus bradycardia, and single premature ventricular 
contraction.  An exercise tolerance test was normal.  The 
impressions included chest wall pain with single premature 
ventricular contraction; and nonspecific chest pain of 
uncertain etiology.  Subsequent service medical records and 
VA examination reports dated in October and November 1992 
noted sinus bradycardia on electrocardiographic studies.  

Significantly, pursuant to the Board's July 1997 remand, a VA 
examination was conducted in August 1997 to determine whether 
any disability manifested by chest pain was currently 
manifested and, if so, its etiology.  On an August 1997 VA 
examination, appellant complained of occasional, minimal 
chest pain after eating.  It was noted that there was no 
definite history of heart disease.  Clinical findings, 
including radiographic and electrocardiographic, were 
interpreted as normal.  The examiner opined that in-service 
electrocardiographic studies bore no relationship to 
appellant's current cardiac status; and that "N.B." 
bradycardia was not a disease.  It is of substantial import 
that the diagnosis was "[n]o cardiac disease, either in 
service or since retirement."  

Appellant has not presented any competent evidence indicating 
that chronic disability manifested by chest pain is presently 
manifested and related to service.  It should be pointed out 
that his chest pain is merely a symptom, in the absence of 
any competent evidence of underlying disease or injury.  
Service connection may be granted for disability due to 
disease or injury, but not for mere symptoms or 
electrocardiographic study results.  See Rabideau.  Thus, 
given the lack of clinical evidence showing that chronic 
disability manifested by chest pain is presently manifested, 
the claim for service connection for chronic disability 
manifested by chest pain is not well grounded.  The claim is 
therefore denied.  38 U.S.C.A. § 5107(a).  See Brammer; 
Caluza; Grottveit; Grivois; Edenfield, and Wade.


III.  Service Connection for Residuals of a Knee Injury

With regards to the service connection issue for residuals of 
a knee injury, appellant contends, in essence, that during 
service, he experienced injuries to the knees from the rigors 
of military training, including knee trauma when he engaged 
in a parachute harness jump from a tower.  See also 
appellant's testimony at a June 1996 hearing on appeal.  
However, as to determining whether a chronic knee disability 
actually exists and its etiology, lay statements are not 
competent evidence with respect to medical causation; and 
appellant is not qualified to offer medical opinion or 
diagnosis.  Espiritu, supra.  

The available service medical records reveal that in July 
1975, appellant sustained a lateral collateral ligamentous 
strain of the right knee.  In February 1986, x-rays of the 
left knee were interpreted as showing minimal hypertrophic 
changes.  In a medical questionnaire which accompanied the 
May 1992 service retirement examination report, it was 
reported by history that appellant had injured the right knee 
in Airborne School training; and that his complaints included 
pain in both knees.  However, the May 1992 service retirement 
examination report did not reveal any clinical findings or 
diagnoses pertaining to chronic knee disability.  On November 
1992 VA general medical examination, flexion of each knee was 
limited.  The impressions included post-traumatic arthritis 
of the right knee.  However, this impression was rendered 
prior to an x-ray examination of the knees, which was 
negative.  

Significantly, pursuant to the Board's July 1997 remand, a VA 
orthopedic examination was conducted in August 1997 to 
determine whether any knee disability was currently 
manifested and, if so, its etiology.  On an August 1997 VA 
orthopedic examination, clinical findings of the right knee, 
including radiographic, were reported as normal.  It is of 
substantial import that the diagnosis was "[n]o disability 
of...r[igh]t knee."  No left knee pathology was reported on 
that examination either; and gait was normal on neurologic 
examination.  

Appellant has not presented any competent evidence indicating 
that a chronic knee disability is presently manifested and 
related to service.  Thus, given the lack of clinical 
evidence showing that a chronic knee disability is presently 
manifested, the claim for service connection for a chronic 
knee disability is not well grounded.  The claim is therefore 
denied.  38 U.S.C.A. § 5107(a).  See Brammer; Caluza; 
Grottveit; Grivois; Edenfield, and Wade.


IV.  Service Connection for Residuals of a Left Ankle Injury

With regards to the service connection issue for residuals of 
a left ankle injury, appellant contends, in essence, that 
during service, he sustained a left ankle injury while 
playing basketball, which required a cast.  See appellant's 
November 1993 Notice of Disagreement and June 1996 hearing 
testimony, at T.15-16.  However, as to determining whether a 
chronic left ankle disability actually exists and its 
etiology, lay statements are not competent evidence with 
respect to medical causation; and appellant is not qualified 
to offer medical opinion or diagnosis.  Espiritu, supra.  

The available service medical records reveal that in December 
1975, appellant fell and twisted the left ankle while playing 
basketball.  An x-ray of that ankle was negative.  In a 
medical questionnaire which accompanied the May 1992 service 
retirement examination report, it was reported by history 
that the in-service left ankle injury had been treated with a 
cast due to "muscle and ligament damage."  However, the May 
1992 service retirement examination report did not reveal any 
clinical findings or diagnoses pertaining to chronic left 
ankle disability.  Additionally, the service medical records 
currently associated with the claims folder make no reference 
to a casted left ankle.  On November 1992 VA general medical 
examination, the examiner stated that ranges of motion of the 
left ankle were normal and the same as the right ankle.  
However, the ankle dorsiflexion range of motion measurement 
recorded on that examination was less than that listed as 
normal in 38 C.F.R. § 4.71a (1998), Plate II.  The 
impressions included post-traumatic arthritis of the left 
ankle.  This impression, however, was rendered prior to x-ray 
examination of that ankle, which was negative.  

Significantly, pursuant to the Board's July 1997 remand, a VA 
orthopedic examination was conducted in August 1997 to 
determine whether any left ankle disability was currently 
manifested and, if so, its etiology.  On an August 1997 VA 
orthopedic examination, clinical findings of the left ankle, 
including radiographic, were reported as normal.  Although 
these recorded measurements were the same as those reported 
on the prior examination and dorsiflexion may be somewhat 
less than the "normal" range of ankle dorsiflexion listed 
in 38 C.F.R. § 4.71a, Plate II, there is no competent 
evidence indicating that the ankle dorsiflexion recorded on 
that examination was in fact a "disability" (versus a 
normal variant).  It is of substantial import that the 
diagnosis was "[n]o disability of...left ankle."  

Appellant has not presented any competent evidence indicating 
that a chronic left ankle disability is presently manifested 
and related to service.  Thus, given the lack of clinical 
evidence showing that a chronic left ankle disability is 
presently manifested, the claim for service connection for a 
chronic left ankle disability is not well grounded.  The 
claim is therefore denied.  38 U.S.C.A. § 5107(a).  See 
Brammer; Caluza; Grottveit; Grivois; Edenfield, and Wade.


V.  Service Connection for Residuals of a Right Hand Injury

In light of the Board's favorable decision with respect to 
appellant's claim for service connection for residuals of a 
right hand injury, that claim is "well grounded" within the 
meaning of 38 U.S.C.A. § 5107(a), and the evidence of record 
adequate.  As an initial matter, the Board acknowledges with 
appreciation that appellant had extensive military service of 
approximately two decades.  On examination for service 
entrance, a right hand disability was neither claimed nor 
clinically reported.  Therefore, appellant is presumed in 
sound condition at service entrance with respect to any right 
hand disability.  38 U.S.C.A. §§ 1111, 1137 (West 1991); 
38 C.F.R. § 3.304 (1998).  The service records reveal that 
his military occupational specialty was field artillery 
officer.  The available service medical records do not 
reflect complaints, findings, or diagnoses pertaining to a 
right hand disability.  Significantly, on November 1992 VA 
general medical examination, shortly after service, he 
alleged that during service, he injured that hand when a 
hatch fell on it in 1976; and that residual calcium deposits 
had been radiographically identified.  However, the examiner 
did not specifically examine the right hand for residuals of 
trauma (except x-rays of that hand were performed and were 
negative).  In appellant's November 1993 Notice of 
Disagreement, June 1996 hearing testimony, at T.15-16, and 
other written statements, it was alleged that during service, 
he sustained a right hand injury, when that hand was pinned 
between a hatch and a howitzer chassis; and that he currently 
has residual calcium deposits and "a little knot."  During 
that hearing, it was indicated, at T.16, that right hand 
swelling was observed between certain fingers.  

The positive evidence includes an August 1997 VA orthopedic 
examination report, conducted pursuant to the Board's July 
1997 remand.  On that examination, appellant reported a 
history of in-service right hand injury from a howitzer hatch 
cover with resultant calcium deposit in the palm.  
Significantly, a nodular lesion on the palmar aspect of the 
right little finger tendon sheath was clinically noted on 
that examination.  It is of substantial import that the 
diagnosis was "[e]arly Dupuytren's contracture tendon sheath 
r[igh]t little finger (flexion).  S.C."  It is the Board's 
opinion that the examiner utilized the term "S.C." in the 
diagnosis as an acronym for "service connected" or 
"service connection" (i.e., it was the examiner's opinion 
that the early Dupuytren's contracture of the right little 
finger tendon sheath should be service connected).  See also 
the examiner's utilization of the term "S.C." in the 
medical history section of that examination report (noting 
that "S.C. for left hand injury" was in effect).  With 
resolution of reasonable doubt in appellant's favor, the 
Board concludes that appellant currently has residuals of a 
right hand injury reasonably related to service.  
Accordingly, service connection for residuals of a right hand 
injury is granted.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 
38 C.F.R. § 3.303.


ORDER

Service connection for residuals of a right hand injury is 
granted.  To this extent, the appeal is allowed.

Appellant's claims for service connection for chronic neck 
disability, a disability manifested by chest pain, residuals 
of a knee injury, and residuals of a left ankle injury are 
not well grounded, and are therefore denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeal


- 13 -


- 13 -


